     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 1 of 18


1

2

3

4

5

6

7

8

9                          UNITED STATES DISTRICT COURT

10                        EASTERN DISTRICT OF CALIFORNIA

11

12    JAMES I. McMILLAN,                    No.   2:20-cv-00564 JAM-JDP
13                  Plaintiff,
14          v.                              ORDER GRANTING DEFENDANTS’
                                            MOTIONS TO DISMISS
15    COUNTY OF SHASTA, a public
      entity, et al.,
16
                    Defendants.
17

18         This lawsuit exemplifies the well-known adage that if you

19   play with fire, you are likely to get burned.

20         On the evening of March 7, 2019, firemen in Anderson,

21   California responded to a report of fire at a local residence.

22   Second Amended Complaint (“SAC”) ¶ 6, ECF No. 20.          At the

23   residence, the Anderson firemen found James I. McMillan

24   (“Plaintiff”).     Id.   Plaintiff was subsequently arrested and

25   transported to the Shasta County Jail.        Id. ¶¶ 12,17.     Criminal

26   charges were brought against Plaintiff and ultimately he entered

27   a no contest plea in the criminal proceeding.          Id. ¶ 52.

28         Contending his arrest and custody at the Shasta County Jail
                                           1
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 2 of 18


1    were unlawful, Plaintiff, a licensed attorney representing

2    himself, brought this action under Section 1983 of the Civil

3    Rights Act.    See Complaint (“Compl.”), ECF No. 1.        On August 12,

4    2020, Plaintiff filed a 47-page Second Amended Complaint with

5    sixteen causes of action against: the County of Shasta, the City

6    of Anderson, the Anderson Fire Protection District, the Anderson

7    Fire Chief Steve Lowe, Anderson Police Officer Kameron Lee,

8    Shasta County Sheriff-Coroner Bonsenko, County Jail Captain Dave

9    Kent, California Forensic Medical Group, and Jail Nurses Linda

10   Smith and Amanda Ream (collectively “Defendants”).          See SAC.

11         Before the Court are two separate motions to dismiss by:

12   (1) the Anderson Fire Protection District and Fire Chief Steve

13   Lowe (collectively “the Fire Defendants”), and (2) the City of

14   Anderson and Anderson Police Officer Kameron Lee (collectively

15   “the City Defendants”).      Mot. to Dismiss by Anderson Fire

16   Protection District and Chief Lowe (“Fire Mot.”), ECF No. 24;

17   Mot. to Dismiss by City of Anderson and Officer Lee (“City

18   Mot.”), ECF No. 25.     Plaintiff opposed both motions.        Opp’n to

19   Fire Mot. (“Fire Opp’n”), ECF No. 32; Opp’n to City Mot. (“City

20   Opp’n”), ECF No. 33.      Defendants then replied.      Reply by City
21   Defendants (“City Reply”), ECF No. 35; Reply by Fire Defendants

22   (“Fire Reply”), ECF No. 36.

23         For the reasons set forth below, the Court GRANTS

24   Defendants’ motions to dismiss.1

25

26
27   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 27, 2020.
                                      2
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 3 of 18


1             I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2          Around 10 p.m. on March 7, 2019, Anderson firemen responded

3    to reports of fire at a residential property where Plaintiff was

4    located.      SAC ¶ 6.   Plaintiff reluctantly led the firemen to the

5    backyard, where three small metal cans were discovered at the

6    bottom of an empty swimming pool.         Id.   Shortly thereafter, the

7    Anderson Fire Chief Steve Lowe (“Lowe”) arrived at the scene

8    along with a few Anderson Police officers, including Officer

9    Kameron Lee (“Lee”).      Id. ¶¶ 8,10.    Lowe asked Plaintiff to

10   provide his name, age, and driver’s license.          Id. ¶ 8.    Plaintiff

11   refused to provide his license insisting he was not required to

12   by law since he had not been driving.           Id. ¶9.   Lowe then

13   prepared a citation for violations of Cal. Health and Safety Code

14   Section 42400.2(c) and Cal. Penal Code Section 148(a)(1) and

15   asked Plaintiff to sign.      Id. ¶ 11.    Plaintiff refused.         Id.   He

16   was then arrested.       Id. ¶ 12.

17         Plaintiff claims that Fire Chief Lowe placed him under

18   arrest.    Id.    Yet, all other factual allegations address only

19   Officer Lee’s actions: Lee handcuffed Plaintiff, Lee searched

20   him, Lee found and seized Plaintiff’s wallet taking out his
21   driver’s license to examine it, Lee took Plaintiff to his police

22   cruiser and ordered Plaintiff to get in, and finally Lee shut the

23   door on Plaintiff’s feet after warning him twice he was going to

24   do so.    Id. ¶¶ 12-15.     Lee’s actions caused Plaintiff pain and

25   physical injury.      Id. ¶¶ 14-19.

26         Leaving Plaintiff in the back of his cruiser, Lee went over
27   to chat with other Anderson officers and firemen, including Lowe.

28   Id. ¶ 17.     Ten minutes later, Lowe approached the cruiser, opened
                                           3
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 4 of 18


1    the door, and asked Plaintiff if he was ready to sign the

2    citation.    Id.   Plaintiff again refused.      Id.   At that point, Lee

3    transported Plaintiff to the Shasta County Jail.           Id.   Plaintiff

4    remained in custody at the Shasta County Jail for twenty-six

5    hours.2

6          In the state court criminal proceedings that followed,

7    Plaintiff pled no contest to a violation of Pub. Resource Code

8    Section 4291 (Structures in Mountainous Areas: Flammable

9    Materials).    Fire Opp’n at 5.     However, Plaintiff alleges Lowe

10   fabricated evidence against him in these proceedings, submitting

11   what Plaintiff calls the “bogus” Investigative Narrative report

12   to the Shasta County Superior Court.          Id. ¶¶ 40-42, 116.

13                                 II.   OPINION

14         A.    Judicial Notice

15         Rule 201 of the Federal Rules of Evidence allows a court to

16   take judicial notice of an adjudicative fact that is “not

17   subject to reasonable dispute,” because it (1) “is generally

18   known within the trial court’s territorial jurisdiction”; or

19   (2) “can be accurately and readily determined from sources whose

20   accuracy cannot reasonably be questioned.”         Fed. R. Evid.
21   201(a)–(b).    A court may take judicial notice of matters of

22   public record.     United States ex rel. Lee v. Corinthian

23   Colleges, 655 F.3d 984, 999 (9th Cir. 2011).           Matters of public

24   record include “documents on file in federal or state courts.”

25   Harris v. County of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).

26   2 Plaintiff’s allegations concerning his time in custody at the
27   Shasta County Jail, see SAC ¶¶ 20-37, are not discussed here as
     they do not involve the Fire or City Defendants and therefore are
28   not relevant to the present Motions.
                                      4
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 5 of 18


1    They also include “government documents available from reliable

2    sources on the internet.”      Cal. River Watch v. City of

3    Vacaville, No. 2:17-cv-00524-KJM-KJN, 2017 WL 3840265, at *2 n.1

4    (E.D. Cal. Sept. 1, 2017).

5          Fire Defendants ask the Court to take judicial notice of

6    the fact that Plaintiff is a licensed attorney in California.

7    See Fire Defs.’ Req. for Judicial Notice (“RJN”), ECF No. 24-1.

8    City Defendants request the Court take judicial notice of the

9    criminal complaint and docket from Plaintiff’s state court

10   criminal proceedings.      See City Defs.’ RJN, ECF No. 25-2.

11   Plaintiff does not oppose Defendants’ requests, but does ask the

12   Court to take judicial notice of the first amended complaint in

13   Knighten v. City of Anderson, No. 2:15-cv-01751 (E.D. Cal. April

14   29, 2020).    See Pl.’s RJN, ECF No. 34-1.       The Court finds

15   Plaintiff’s State Bar of California record, the documents from

16   Plaintiff’s state court criminal proceedings, and the Knighten

17   complaint all to be matters of public record, and, therefore,

18   proper subjects of judicial notice.

19         Accordingly, the Court GRANTS all parties’ Requests for

20   Judicial Notice.     In doing so, the Court judicially notices only
21   “the contents of the documents, not the truth of those contents.”

22   Gish v. Newsom, No. EDCV 20-755-JGB(KKx), at *2 (C.D. Cal. April

23   23, 2020).

24         B.    Legal Standard

25         Federal Rule of Civil Procedure 8(a)(2) requires “a short

26   and plain statement of the claim showing that the pleader is
27   entitled to relief.”      Fed. R. Civ. Proc. 8(a)(2).      Courts must

28   dismiss a suit if the plaintiff fails to “state a claim upon
                                           5
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 6 of 18


1    which relief can be granted.”        Fed. R. Civ. Proc. 12(b)(6).     To

2    defeat a Rule 12(b)(6) motion to dismiss, a plaintiff must

3    “plead enough facts to state a claim to relief that is plausible

4    on its face.”    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

5    (2007).    This plausibility standard requires “factual content

6    that allows the court to draw a reasonable inference that the

7    defendant is liable for the misconduct alleged.”          Ashcroft v.

8    Iqbal, 556 U.S. 662, 678 (2009).          At this stage, the Court “must

9    accept as true all of the allegations contained in a complaint.”

10   Id.   But it need not “accept as true a legal conclusion couched

11   as a factual allegation.”      Id.

12         C.    Analysis

13               1.   Section 1983 Claims

14         Plaintiff’s Section 1983 claims against the Fire and City

15   Defendants are not clearly or precisely pled and the Court has

16   made its best effort to properly evaluate these claims, including

17   considering the facts in the light most favorable to Plaintiff.

18   However, because Plaintiff mixes factual allegations and legal

19   arguments in a confusing manner and in particular has captioned

20   claims unclearly, the Court “cannot be sure [it] ha[s] correctly
21   understood all the averments.”        McHenry v. Renne, 84 F.3d 1172,

22   1174 (9th. Cir. 1996) (finding the Plaintiffs’ 53-page long

23   complaint to be confusing and unfairly burdensome).           If the Court

24   has not, Plaintiff has “only [himself] to blame.”          Id.

25         Plaintiff’s claims under federal law include the following:

26   his first 1983 claim against both the Fire and City Defendants
27   for unreasonable search and seizure under the Fourth Amendment.

28   SAC ¶¶ 50-52.    His second claim against the City Defendants for
                                           6
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 7 of 18


1    cruel and unusual Punishment under the Eighth Amendment,

2    deliberate indifference under the Fourteenth Amendment, and

3    excessive force under the Fourth Amendment.         Id. ¶¶ 53-55.      His

4    third claim against the Fire Defendants likewise for cruel and

5    unusual Punishment under the Eighth Amendment, deliberate

6    indifference under the Fourteenth Amendment, and excessive force

7    under the Fourth Amendment.       Id. ¶¶ 56-59.    His sixth claim

8    against Lowe for judicial deception and fabrication of evidence

9    under the Fourteenth Amendment. Id. ¶¶ 67-75.          His seventh claim,

10   a Monell claim, against the City of Anderson.          Id. ¶¶ 76-79.    His

11   eighth claim, also a Monell claim, against Anderson Fire

12   Protection District.      Id. ¶¶ 80-108.    Defendants move to dismiss

13   all of these claims.      Fire Mot. at 3; City Mot. at 2.

14                    a.    First Claim: Fourth Amendment

15         Defendants argue that Plaintiff fails to state a claim for

16   an unreasonable search under the Fourth Amendment because Lee

17   performed a lawful search incident to arrest pursuant to U.S. v.

18   Robinson, 414 U.S. 218 (1973).       City Mot. at 6; Fire Mot. at 7-9.

19   The Court agrees.

20         In Robinson, the Supreme Court held that searches incident
21   to a lawful arrest are not only an exception to the warrant

22   requirement, but also a reasonable search under the Fourth

23   Amendment.    414 U.S. at 235.     Here, Plaintiff alleges the

24   unreasonable search took place when Lee “removed [his] wallet and

25   examined it without a warrant”, and did so “without justification

26   or authority, and without probable cause, exigency, or court
27   order.”   SAC ¶ 51.    But, as Defendants point out, Lee searched

28   Plaintiff’s wallet after he had been lawfully arrested following
                                           7
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 8 of 18


1    his refusal to sign the citation confirming that he would appear

2    in court.    Id. ¶¶ 11-12.    Because Lee’s search of Plaintiff was

3    incident to a lawful arrest, it was permissible under Robinson.

4           To avoid the clear application of Robinson, Plaintiff

5    challenges the lawfulness of the predicate arrest.          City Opp’n

6    at 3-6.    This argument, however, is foreclosed by Heck v.

7    Humphrey, 512 U.S. 477 (1994).       In Heck, the Supreme Court held

8    that “to recover damages for an allegedly unconstitutional

9    conviction or imprisonment, or for other harm caused by actions

10   whose unlawfulness would render a conviction or sentence

11   invalid, a Section 1983 plaintiff must prove that the conviction

12   or sentence has been” reversed, expunged, declared invalid, or

13   called into question.      512 U.S. at 487.     In other words, if a

14   Plaintiff brings a claim for damages based on “a conviction or

15   sentence that has not been so invalidated,” the claim is not

16   cognizable under Section 1983.       Id.   Therefore, when a state

17   prisoner seeks damages in a Section 1983 suit, the district

18   court “must consider whether a judgment in favor of the

19   plaintiff would necessarily imply the invalidity of his

20   conviction or sentence.”      Id.   If it would, the complaint must
21   be dismissed unless the plaintiff can demonstrate that the

22   conviction or sentence has already been invalidated.           Id.

23          Here, Plaintiff admits he pled no contest to violating Pub.

24   Resource Code § 4291 and that this conviction has not been

25   invalidated to date.      Fire Opp’n at 5; City Opp’n at 4.

26   Nevertheless, Plaintiff insists that the Heck bar does not apply
27   and therefore that he may challenge his arrest.          City Opp’n at

28   3-6.    Specifically, Plaintiff’s argument seems to be that a no
                                           8
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 9 of 18


1    contest plea to a “disassociated” charge cannot be treated as a

2    conviction for Heck purposes.       Id.   To support this contention,

3    Plaintiff cites to Lockett v. Ericson, 656 F.3d 892 (9th Cir.

4    2011), and Smith v. City of Hemet, 394 F.3d 689 (9th Cir. 2005).

5    City Opp’n at 5.     But, as Defendants argue in their briefs,

6    these two cases are readily distinguishable and do not further

7    Plaintiff’s argument that the Heck bar does not apply in light

8    of his no contest plea.      Fire Reply at 2-3; City Reply at 2.

9    Lockett concerned evidence from an allegedly unlawful search

10   that preceded the plaintiff’s arrest.        656 F.3d at 894-895.

11   Here, the search Plaintiff challenges occurred after Plaintiff

12   had been arrested.     SAC ¶¶ 12-13.      Moreover, unlike the

13   plaintiff in Lockett, Plaintiff here does not challenge

14   illegally obtained evidence, see 656 F.3d at 895; rather he is

15   challenging the arrest itself.       Lockett is therefore inapposite.

16   Likewise, Smith does not help Plaintiff because the Smith Court

17   made clear that a section 1983 claim targeting the arrest itself

18   and aiming to show the officers were “acting unlawfully at the

19   time [the] arrest was effected”– is barred by Heck.           394 F.3d at

20   697.    Nor does Plaintiff address the authority unfavorable to
21   his position, in which courts have treated a no contest plea as

22   a conviction for Heck purposes.        See e.g. Szajer v. City of Los

23   Angeles, 632 F. 3d 607 (9th Cir. 2011) (affirming the district

24   court’s treatment of plaintiffs’ no contest plea as a conviction

25   for Heck purposes and application and subsequent application of

26   the Heck bar).
27          Plaintiff further argues his plea to violation of Pub.

28   Resources Section 4291 cannot be a basis for Heck because he was
                                           9
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 10 of 18


1    not initially charged with a violation of this code section and

2    it bears no significant factual relationship to the original

3    charges.    City Opp’n at 4.     Plaintiff does not cite any

4    authority to support this argument.          Nor does he account for the

5    fact that his plea to Pub. Resources Code § 4291 was made in

6    exchange for a dismissal of the original charges of Cal. Health

7    and Safety Code §§ 41800/42400.        City Reply at 2.     Finally, the

8    plain language of the code sections belies Plaintiff’s

9    contention that there is no significant relationship between the

10   original charges and the Section 2491 charge.          Id. at 2 n.2.

11          The Court thus finds that Plaintiff’s arguments as to why

12   the Heck bar does not apply are without merit.          By contrast,

13   Defendants have persuasively argued that if Plaintiff were to

14   successfully challenge his arrest, that would necessarily imply

15   the invalidity of his conviction.          Thus, the Court finds the

16   Heck bar applies.

17          The only remaining question is whether Plaintiff can

18   demonstrate that his conviction has already been invalidated in

19   order to avoid dismissal on Heck grounds.          Heck, 512 U.S. at

20   487.    Plaintiff points out his plea involved a deferred entry of
21   judgment by which his charge will be dismissed in June 2021 if

22   he commits no crimes before then.          Fire Opp’n at 7; City Opp’n

23   at 4.    However, the fact that Plaintiff’s conviction may

24   eventually be invalidated is of no avail to him now.           The

25   language of Heck is clear: the conviction must have “already

26   been invalidated.”      512 U.S. at 487.      Plaintiff cannot make this
27   showing and therefore cannot avoid dismissal on Heck grounds.

28          In sum, because Heck bars Plaintiff from collaterally
                                           10
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 11 of 18


1    attacking the lawfulness of the predicate arrest and because

2    Plaintiff cannot show his conviction has been invalidated to

3    avoid the Heck bar, the Court finds Officer Lee’s search was

4    incident to a lawful arrest and thereby reasonable under

5    Robinson.

6          Accordingly, Plaintiff has failed to state a claim for

7    unreasonable search in violation of the Fourth Amendment.

8    Plaintiff’s first claim for relief is dismissed with prejudice.

9    See Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002)

10   (finding leave to amend need not be granted when amendment would

11   be futile).

12                     b.    Sixth Claim: Fourteenth Amendment

13         Fire Defendants argue that Plaintiff’s sixth claim against

14   Chief Lowe for judicial deception and fabrication of evidence is

15   also barred by Heck.      Fire Mot. at 11-12.     As discussed above,

16   Heck bars Section 1983 claims that would necessarily imply the

17   invalidity of the plaintiff’s conviction.         512 U.S. at 487.

18         Here, the application of Heck is straightforward: if this

19   Court were to find that the evidence submitted by Lowe to the

20   Shasta County Superior Court in his state criminal proceedings
21   was fabricated, that would necessarily imply the invalidity of

22   his conviction in those proceedings.         512 U.S. at 487.     If

23   Plaintiff believed Lowe fabricated evidence, his remedy was to

24   contest the charges in state court.        He did not.     Instead, he

25   entered a no contest plea, which the state court accepted.             Fire

26   Opp’n at 5.     Heck prevents Plaintiff from now collaterally
27   attacking his conviction.       As the Heck Court explained, a

28   plaintiff “has no cause of action under Section 1983 unless and
                                           11
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 12 of 18


1    until the conviction or sentence is reversed, expunged,

2    invalidated, or impugned by the grant of a writ of habeas

3    corpus.” 512 U.S. at 489 (emphasis added).           Here, there is no

4    allegation that Plaintiff’s conviction has been invalidated.             As

5    such, this claim against Lowe is barred by Heck.

6          In a last-ditch effort to avoid the Heck bar, Plaintiff

7    argues in his opposition brief that the fabricated evidence is

8    separate and apart from his no contest plea and thus not subject

9    to Heck.    Fire Opp’n at 5-7.       But while Plaintiff may be able to

10   avoid the Heck bar through this line of argument, he runs into a

11   different issue that still renders him unable to state a claim.

12   Specifically, “to prevail on a § 1983 claim of deliberate

13   fabrication, a plaintiff must prove that (1) the defendant

14   official deliberately fabricated evidence and (2) the deliberate

15   fabrication caused the plaintiff's deprivation of liberty.”

16   Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017).           By arguing

17   Lowe’s investigative report with the false statements is separate

18   and apart from his plea, Plaintiff can no longer explain how this

19   report caused a deprivation of liberty, as required under the

20   second prong of Spencer.       Id.    In this way, Plaintiff still fails
21   to state a claim for deliberate fabrication of evidence.

22         In sum, Plaintiff’s fabrication of evidence claim fails

23   “whether through Heck or by a simple failure to plead the

24   elements of his cause of action.”           Fire Reply at 4.   Accordingly,

25   Plaintiff’s sixth claim is dismissed with prejudice as the Court

26   also finds that further amendment would be futile.
27                     c.    Second and Third Claims: Excessive Force

28         As a preliminary matter, Plaintiff’s second and third claims
                                            12
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 13 of 18


1    for relief are both improperly captioned in part “Fourteenth and

2    Fourth Amendments – Search, Seizure, Cruel and Unusual

3    Punishment, Deliberate Indifference.”         SAC at 21, 22.    However,

4    as City Defendants point out, Plaintiff does not have a

5    cognizable claim for cruel and unusual punishment or deliberate

6    indifference under either the Eighth or Fourteenth Amendments

7    because Plaintiff was neither a convicted prisoner nor a pre-

8    trial detainee during his interactions with Officer Kameron Lee.

9    City Mot. at 7.     Plaintiff does not dispute this in his

10   opposition briefs.      See Fire Opp’n; City Opp’n.      Accordingly, the

11   Court’s analysis of Plaintiff’s second and third claims is

12   limited to excessive force claims under the Fourth Amendment.

13         In Graham v. Connor, the Supreme Court held that all claims

14   that law enforcement officers have used excessive force in the

15   course of an arrest should be analyzed under the Fourth Amendment

16   and its “reasonableness” standard.         490 U.S. 386, 395 (1989).

17   Thus, courts evaluating excessive force claims ask whether the

18   officer’s actions were objectively reasonable based on the

19   information the officer had when the force was used.           Id. at 397.

20         Plaintiff insists his allegations sufficiently demonstrate
21   Officer Lee’s use of force was unreasonable.          City Opp’n at 6-8.

22   The Court disagrees.      Taking Plaintiff’s allegations concerning

23   Lee’s use of force altogether, see SAC ¶¶ 12-19, and drawing all

24   inferences in Plaintiff’s favor, the Court does not find these

25   allegations show Lee’s application of force was unreasonable.

26   Rather, the allegations indicate only a reasonable use of force,
27   the kind of force to be expected during an arrest; and as the

28   Graham Court     explained, the right to make an arrest “necessarily
                                           13
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 14 of 18


1    carries with it the right to use some degree of physical coercion

2    or threat thereof,” thus not every use of physical force violates

3    the Fourth Amendment.      Graham, 490 at 396.      Here, Plaintiff’s

4    allegations – only two of which involve Lee actually applying

5    physical force, his placement of the handcuffs too tightly and

6    his shutting the door on Plaintiff’s feet after warning Plaintiff

7    twice that he was going to be shutting the door - do not

8    plausibly state a claim that Lee’s use of force was unreasonable

9    under Graham.     SAC ¶¶ 14-19.    Nor do the three cases Plaintiff

10   cites in opposition help him avoid dismissal; as City Defendants

11   discuss in their reply brief, each of those cases involved more

12   than a de minimis use of force, unlike here where the allegations

13   indicate that Lee’s force was de minimis.         City Reply at 3.

14         In sum, because Plaintiff has not plausibly alleged Lee’s

15   use of force was unreasonable under Graham, he fails to state a

16   claim for excessive force against City Defendants.           Plaintiff’s

17   second claim therefore is dismissed without prejudice.

18         So too must the third claim for relief, Plaintiff’s

19   excessive force claim against the Fire Defendants, be dismissed.

20   The only legal basis for this claim is that Fire Chief Lowe was
21   an “integral participant” in Officer Lee’s use of excessive

22   force.    SAC ¶ 51; see also Boyd v. Benton County, 374 F.3d 773

23   (9th Cir.2004) (articulating the “integral participant” theory of

24   liability for Fourth Amendment excessive force claims).               Because

25   the Court finds that Plaintiff has not plausibly alleged an

26   excessive force claim against Lee, there is no predicate claim
27   for Lowe’s liability as an integral participant to attach.               That

28   is, Lowe cannot be found liable as an integral participant if
                                           14
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 15 of 18


1    there was no unlawful use of force in the first instance.

2          Accordingly, Plaintiff’s third claim against the Fire

3    Defendants is dismissed without prejudice.

4                      d.    Seventh and Eighth Monell Claims

5          Defendants also move to dismiss Plaintiff’s seventh and

6    eighth Monell claims for failure to allege a custom or practice.

7    Fire Mot. at 12-13; City Mot. at 10-12.

8          Municipalities may be held liable under Section 1983 for

9    constitutional injuries inflicted through a municipal policy or

10   custom.    Monell v. Dep’t of Soc. Servs. of City of New York, 436

11   U.S. 658, 694 (1978).      To establish municipal liability under

12   Section 1983, a plaintiff must show that (1) he was deprived of a

13   constitutional right; (2) the municipality had a policy; (3) the

14   policy amounted to a deliberate indifference to his

15   constitutional right; and (4) the policy was the moving force

16   behind the constitutional violation.         Anderson v. Warner, 451

17   F.3d 1063, 1070 (9th Cir. 2006) (internal citations and

18   quotations omitted).      To properly state a Monell claim,

19   allegations in a complaint “may not simply recite the elements of

20   a cause of action, but must contain sufficient allegations of
21   underlying facts to give fair notice and to enable the opposing

22   party to defend itself effectively.”         AE ex rel. Hernandez v.

23   Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr

24   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

25         Plaintiff insists that he “does not merely recite the

26   elements” of a Monell claim, and that he does not “rely on pure
27   conclusory allegations.”       City Opp’n at 9.     The Court does not

28   agree.    Rather, the Court finds Plaintiff’s allegations, SAC
                                           15
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 16 of 18


1    ¶¶ 76-108, to be entirely conclusory.         The only factual

2    allegations are those of Plaintiff’s own encounter with the

3    Anderson police and firemen.       Yet Plaintiff asks the Court to

4    infer from only his experience the existence of a policy or

5    practice.    But the well-settled law is that his experience alone

6    is insufficient to state a Monell claim.         See Hicks v. Cty. of

7    Stanislaus, 2018 WL 347790, at *6 (E.D. Cal. Jan. 10, 2018) (a

8    “pattern of similar constitutional violations by untrained

9    employees is ordinarily necessary … isolated incidents of alleged

10   wrongdoing do not suffice”); Cain v. City of Sacramento, 2017 WL

11   4410116, at *3 (E.D. Cal. Oct. 3, 2017) (explaining that

12   “[d]istrict courts have dismissed complaints where a plaintiff

13   alleged a single incident of unconstitutional conduct as the

14   basis for their Monell claim”).

15         Because Plaintiff’s allegations of his own experience alone

16   do not suffice to state a Monell claim, Plaintiff’s seventh3 and

17   eighth claims are dismissed without prejudice.

18               2.    State Law Claims for Relief

19         The Court now turns to the remaining state law claims

20   against the City and Fire Defendants, which the Court again
21   interprets as best it can.       Plaintiff’s ninth claim for relief is

22   for false arrest against Fire Chief Lowe.         SAC ¶¶ 111-117.

23   Plaintiff’s tenth claim is for elder abuse against both City and

24   Fire Defendants.     SAC ¶¶ 118-122.     His twelfth claim is for

25   violation of the Bane Act against the City and Fire Defendants.

26   3 Plaintiff brings the seventh claim against both the City of
27   Anderson and the County of Shasta. SAC at 28. However, a motion
     to dismiss by the County is not before the Court. This claim is
28   therefore dismissed only as to the City Defendants.
                                      16
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 17 of 18


1    SAC ¶¶ 129-146; see also Cal. Civ. Code §51.2.          His thirteenth

2    claim is for negligence per se against the Fire and City

3    Defendants.     SAC ¶¶ 147-152.      His fourteenth claim is for

4    negligence against the Fire and City Defendants.           SAC ¶¶ 153-155.

5          As a threshold matter, the Court finds that Plaintiff has

6    not meaningfully addressed either the Fire Defendants’ or the

7    City Defendants’ legal arguments as to why Plaintiff’s state law

8    claims should be dismissed for failure to state a claim.              See

9    Fire Opp’n; City Opp’n.       In his opposition to the Fire

10   Defendants’ Motion, Plaintiff merely points the Court back to

11   certain paragraphs of the SAC and declares his state law claims

12   “are factually supported within each claim by incorporation.”

13   Fire Opp’n at 10.      In his opposition to the City Defendants’

14   Motion, Plaintiff discusses his state law claims at greater

15   length, see City Opp’n at 12-15, but his discussion is largely

16   untethered from the law and unresponsive to the arguments City

17   Defendants advance in their Motion.

18         Given Plaintiff’s failure to meaningfully address

19   Defendants’ legal arguments, the Court finds dismissal of these

20   claims warranted.      Accordingly, Plaintiff’s ninth, tenth,
21   twelfth, thirteenth, and fourteenth claims are dismissed without

22   prejudice.

23

24                                 III.    ORDER

25         For the reasons set forth above, the Court GRANTS the City

26   Defendants and the Fire Defendants’ Motions to Dismiss.
27   Plaintiff’s first and sixth claims for relief are DISMISSED WITH

28   PREJUDICE.    Plaintiff’s second, third, seventh and eighth claims
                                            17
     Case 2:20-cv-00564-JAM-JDP Document 38 Filed 02/02/21 Page 18 of 18


1    for relief are DISMISSED WITHOUT PREJUDICE. Plaintiff’s state law

2    claims for relief (ninth, tenth, twelfth, thirteenth and

3    fourteenth) are DISMISSED WITHOUT PREJUDICE.

4          If Plaintiff elects to amend his complaint, he shall file an

5    Amended Complaint within twenty (20) days of this Order.

6    Defendants’ responsive pleadings are due twenty (20) days

7    thereafter.

8          IT IS SO ORDERED.

9    Dated: February 1, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           18
